The Court said: Whilst, the property described in these *Page 750 
proceedings is somewhat differently located from that mentioned in Sindall's case, ante p. 526, precisely the same principles applied there must control here. Fronting on the south side of the Baltimore and Frederick Turnpike road and between what is called Eighth street on the west and Hurley's lane on the east, there are twenty-four houses standing. Two of these are owned by the appellant. The same contention is made here as was made inSindall's case, viz., that these houses were not within a block formed by opened and constructed avenues, streets, or alleys; and the same decision must be reached. The property between Eighth street and Hurley's lane and fronting on the turnpike road is no longer rural "landed" property, but is built up city property; and from and after the year nineteen hundred is liable to be assessed and taxed as similar property situated within the original city limits is assessed and taxed. But the collection of taxes for the year nineteen hundred must be restrained. As the decree appealed against dismissed the bill and denied all the relief claimed, though the plaintiff was entitled to a part, the decree must be reversed in part and affirmed in part; and the cause will be remanded.